DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Claim Status:
Claims 1 – 3 and 5 - 44 have been rejected under USC §103.
Support for the amendment to the claims and new claims 31 – 44 is found in paragraph 58 and figure 1. 

Response to 103 Remarks
Applicants arguments have been fully considered. Examiner finds the argument that the references of Abela and Ben-Haim do not teach digital magnetometers. To remedy this deficiency, new art has been made of record (Hancu et al.) that teaches digital sensors. Applicant has pointed out that the transition from analog to digital sensors is non-trivial. The use of digital sensors in catheters allows for reducing the sensor size such that more sensors can be place in the catheter or the catheter can be made smaller to fit into smaller lumens. Hancu also explains how digital sensors can allow for three-dimensional tracking for visualization of the surgical instrument as it advances to the target lesion during the procedure (Hancu – [0014]).
Furthermore, new art has been made of record which teaches new claims 31 – 44.

Interview Summary:
On August 22nd, 2022 examine suggested applicant amended the claims (amendments shown below) to overcome the prior art. 
Examiner Suggested Language:
Claim 1: A method for magnetic tracking of a flexible catheter device having a flexible tube comprising a tip and a body, the method comprising:
receiving by a host server a plurality of sensed values of a local magnetic field, sensed by a respective plurality of digital magnetometers, the digital magnetometers are located on said tip and along said body of said flexible tube, wherein the sensed values are at least partially due to at least one alternating magnetic field generated by at least one magnetic field generator, the source amplitude and frequency of each generated magnetic field are given to the host server; and
calculating by the host server, based on the sensed magnetic field values and the given source amplitude and frequency of each generated magnetic field, a localization of the flexible tube; wherein said calculating comprises calculating for each digital magnetometer from said plurality of digital magnetometers a three-dimensional position and orientation in relation to said alternating magnetic field.
wherein said plurality of digital magnetometers are located on a same digital communication bus.

Claim 13: A system for magnetic tracking of a flexible catheter device 
at least one generator, each configured to generate an alternating magnetic field wherein each generated magnetic field has a determined source amplitude and frequency;
a device comprising:
a flexible tube comprising a tip and a body;
a plurality of digital magnetometerslocated on said tip and along said body of said flexible tube, each configured to communicate sensed values of a local magnetic field, wherein the sensed values are at least partially due to the generated magnetic field; and
a host server configured to:
receive the sensed local magnetic field values from the corresponding digital magnetometers; and
calculate, based on the magnetic field values and the determined source amplitude and frequency, a localization of the flexible tube;
wherein said calculate comprises calculating for each digital magnetometer from said plurality of digital magnetometers a three- dimensional position and orientation in relation to said alternating magnetic field.
wherein said plurality of digital magnetometers are located on a same digital communication bus.


Examiner suggested the language above to help overcome prior art found on a new search. Examiner took claim language from applicant from an applicant-initiated interview held on August 2nd in which applicant presented four options for potential amendments to claims to both the examiner and primary. Examiner used the language from option 4 from the interview agenda (see August 2nd Interview Agenda already made of record) and moved Claim 32, 35, 39, 42 to independent claims 1 and 13 to further help overcome the prior art. 
Applicant may still use examiner suggested language to help advance prosecution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 5, 7, 8, 10, 11, 12, 13, 14, 18, 19, 23, 24, 26, 28, 29, 30, 31, 33, 34, 36, 37, 38, 40, 41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Abela et al. (US 5769843 A) in view of  in view of Hancu et al. ( US 20160278746 A1) and further in view of Ben-Haim et al. (US 20020065455 A1). 

Regarding claim 1, Abela teaches a method for magnetic tracking of a flexible catheter device or another flexible elongated device (Abstract: “A navigation arrangement uses two non-coplanar magnetic sensing coils in the distal end of the catheter cooperating with three sets of three magnetic field generating external coils (i.e., external to the patient)”) the method comprising: 
a. receiving by a host server a plurality of sensed values of a local magnetic field, sensed by a respective plurality of magnetometers (Col. 9 – lines 25 – 30: “The navigation device 124 of FIG. 2 was not shown in FIG. 3, but is shown as first and second non-coplanar magnetic sensing coils 124F and 124S respectively…”)
the magnetometers are located along a flexible tube of a device (Col. 9 – lines 25 – 30: “The navigation device 124 of FIG. 2 was not shown in FIG. 3, but is shown as first and second non-coplanar magnetic sensing coils 124F and 124S respectively, both of which have wires 124W carrying navigation signals to the proximal end of the catheter”), 
wherein the sensed values are at least partially due to at least one alternating magnetic field generated by at least one magnetic field generator (Col. 9 – Lines 45 -50: “The controller 118 (FIG. 2 only) sequentially energizes the external coils with the patient adjacent thereto, one at a time, such that sensing coils such as 124F, 124S, and 124T on the distal end 132D of the catheter within the patient senses the established magnetic fields”), 
b. calculating by the host server, based on the sensed magnetic field values and the given source amplitude and frequency of each generated magnetic field, a localization of the flexible tube (Column 10: Lines 15 – 20: “The sensed signals are fed to the computer which uses the data to solve field coupling equations and determine a position and orientation in space of the distal end of the catheter”).  
wherein the calculating includes calculation of a position and orientation of each of the plurality of sensors in relation to said alternating magnetic field (Column 5: Lines 60 – 65: “The navigation device is operable to provide sensing of the position of the distal end by use of magnetic fields”). 

	Abela does not teach the magnetometers as digital magnetometers nor calculating a three-dimensional position and orientation.

However, Hancu in the same field of magnetic tracking systems teaches magnetometers as digital magnetometers ([0016]: “. One embodiment utilizes an IMU that includes at least three accelerometers, three gyroscopes, and three magnetometers along three orthogonal axes” – it is known to one having ordinary skill in the art that and IMU/ inertial measurement unit is an electronic device that measures and reports an orientation of the, using a combination of accelerometers, gyroscopes, and sometimes magnetometers) and calculating a three-dimensional position and orientation ([0014]: “Embodiments of the improved system include a real-time tracking and navigation technique which provides precise, continuous, virtual three-dimensional (3D) visualization of the surgical instruments…)
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to replace the analog magnetometers (sensing coils) taught in Abela with the digital magnetometers on the IMU sensor taught in Hancu in order reduce the sensor size such that more sensors can be place in the catheter or the catheter can be made smaller to fit into smaller lumens and allow for three-dimensional tracking for visualization of the surgical instrument as it advances to the target lesion during the procedure (Hancu – [0014]).

Abela does not teach the source amplitude and frequency of each generated magnetic field are given to the host server.
However, Ben-Haim, in the same field of locating invasive medical instruments, teaches the source amplitude and frequency of each generated magnetic field are given to the host server ([0120]: “The radiating driver amplifier output signals are delivered to the radiators through current sensitive circuitry 54, 56 and 58, such as a resistor, loop or more sophisticated circuitry as is known in the art. The current-sensitive circuitry produces an output which represents the amplitude and phase of the driving signal for the radiators and which is passed to signal processor 26”). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Ben-Haim to send the amplitude and frequency information to the host server such that the server can be provided with the correct data to make any adjustments to the magnetic field. 

Regarding claim 2, Abela teaches wherein the host server is included in a controller of the digital magnetometers (See fig. 2 – Navigation field coils controller. Abela teaches the concept of controlling magnetometers and Hancu teaches digital magnetometers. The combination of Abela with Hancu would enable the navigation system of Abela to be used with the sensors of Hancu the navigation system. It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Hancu for the same reasons identified in claim 1). 

Regarding claim 5, Abela teaches wherein the calculation incorporates known structural relationships between the digital magnetometers to calculate an estimation of the position, orientation or curve of the tube as a whole (Column 10: Lines 15 – 20: “The sensed signals are fed to the computer which uses the data to solve field coupling equations and determine a position and orientation in space of the distal end of the catheter.”)

Regarding claim 7, Abela teaches wherein the at least two generated magnetic fields operate at different frequencies (Col. 10: Lines 25 – 30: “As an alternative to sequentially energizing each of the external coils, all external coils could be energized at a time, but at different frequencies and/or phases”).  

Regarding claim 8, Abela teaches wherein said calculating comprises imposing a shape constraints of said flexible tube on said calculating of said localization of said flexible tube (Column 10: Lines 15 – 20: “The sensed signals are fed to the computer which uses the data to solve field coupling equations and determine a position and orientation in space of the distal end of the catheter” – it is known to one having ordinary skill in the art that a catheter with a set shape has shape constraints imposed on it).  

Regarding claim 10, Abela teaches wherein said sensor is a DC magnetometer (Column 10: Lines 30 – 45: “Although the magnet elements 124F, 124S, and 124T have been described as sensing coils…a saturated core flux gate magnetometer….and electron tunneling magnetometer).  

Regarding claim 11, Abela in view of Ben-Haim teaches wherein said frequency is lower than 500Hz (Ben-Haim [0136]: “The useful frequency range is believed to lie between 50 Hz and 50 kHz”).  
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Ben-Haim to use a frequency lower than 500Hz as it is the useful frequency of each generated magnetic field (See 0136 of Ben-Haim). 

Regarding claim 12, Abela in view of Ben-Haim teaches wherein said frequency is from about 10Hz to about 100Hz (Ben-Haim [0136]: “The useful frequency range is believed to lie between 50 Hz and 50 kHz”).    
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Ben-Haim to use a frequency between 10Hz and 100Hz as it is the useful frequency of each generated magnetic field (See 0136 of Ben-Haim).

Regarding claim 13, Abela a teaches system for magnetic tracking of a flexible catheter device or another flexible elongated device (Abstract: “A navigation arrangement uses two non-coplanar magnetic sensing coils in the distal end of the catheter cooperating with three sets of three magnetic field generating external coils (i.e., external to the patient)”), the system comprising: 
a. at least one generator, each configured to generate an alternating magnetic field…(Abstract: “…three sets of three magnetic field generating external coils (i.e., external to the patient…” and Col. 6, Lines 25 – 29: “The plurality of external magnetic elements establish different magnetic fields sequentially”)); 
b. a device (See fig. 2) comprising: 
i. a flexible tube (See fig. 2 – Catheter); 
ii. a plurality of magnetometers, the magnetometers are located along the flexible tube (See fig. 2 – Sensors 126 and 128), each configured to communicate sensed values of a local magnetic field, -47-wherein the sensed values are at least partially due to the generated magnetic field (Col. 9 – Lines 45 -50: “The controller 118 (FIG. 2 only) sequentially energizes the external coils with the patient adjacent thereto, one at a time, such that sensing coils such as 124F, 124S, and 124T on the distal end 132D of the catheter within the patient senses the established magnetic fields”); and 
c. a host server (See Computer 12) configured to:
iii. receive the sensed local magnetic field values from the corresponding magnetometers  (see fig. 2 showing catheter navigation coil signals being sent to computer 112 via sensors 126 and 128); and 
iv. calculate, based on the magnetic field values and the determined source amplitude and frequency, a localization of the flexible tube (Column 10: Lines 15 – 20: “The sensed signals are fed to the computer which uses the data to solve field coupling equations and determine a position and orientation in space of the distal end of the catheter”); wherein said calculate comprises calculating for each magnetometer for said plurality of magnetometers a position and orientation of each of the plurality of sensors in relation to said alternating magnetic field (Column 5: Lines 60 – 65: “The navigation device is operable to provide sensing of the position of the distal end by use of magnetic fields”). 

	Abela does not teach the magnetometers as digital magnetometers nor calculating a three-dimensional position and orientation.
However, Hancu in the same field of magnetic tracking systems teaches magnetometers as digital magnetometers ([0016]: “One embodiment utilizes an IMU that includes at least three accelerometers, three gyroscopes, and three magnetometers along three orthogonal axes”) and calculating a three-dimensional position and orientation in relation to said alternating magnetic field([0014]: “Embodiments of the improved system include a real-time tracking and navigation technique which provides precise, continuous, virtual three-dimensional (3D) visualization of the surgical instruments…)
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to replace the analog magnetometers (sensing coils) taught in Abela with the digital magnetometers on the IMU sensor taught in Hancu in order reduce the sensor size such that more sensors can be place in the catheter or the catheter can be made smaller to fit into smaller lumens and allow for three-dimensional tracking for visualization of the surgical instrument as it advances to the target lesion during the procedure (Hancu – [0014]).

Abela does not teach the source amplitude and frequency of each generated magnetic field are given to the host server.
However, Ben-Haim, in the same field of locating invasive medical instruments, teaches the source amplitude and frequency of each generated magnetic field are given to the host server ([0120]: “The radiating driver amplifier output signals are delivered to the radiators through current sensitive circuitry 54, 56 and 58, such as a resistor, loop or more sophisticated circuitry as is known in the art. The current-sensitive circuitry produces an output which represents the amplitude and phase of the driving signal for the radiators and which is passed to signal processor 26”). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Ben-Haim to send the amplitude and frequency information to the host server such that the server can be provided with the correct data to make any adjustments to the magnetic field. 

Regarding claim 14, Abela teaches wherein the host server is included in a controller of the digital magnetometers (See fig. 2 – Navigation field coils controller). 
Regarding claim 18, Abela teaches wherein the device further comprises a communication bus configured to carry the sensed values data digitally from the plurality of digital magnetometers towards the server (Column 8 – Lines 30 – 35: “Signals from 126 and 128 are relayed to computer 112 via amplifier 130, signals from 126 initially passing through junction box 132” – It is known to one having ordinary skill that a communication bus is an expression that covers hardware and software used to transfer data between components inside a computer. As a computer is being used to process data in Abela, a communication bus is implied). 
Regarding claim 19, Abela teaches wherein the communication bus includes up to four wire lines that may carry the sensed values digital data from and provide power to the plurality of digital magnetometers (Column 8 – Lines 30 – 35: “Signals from 126 and 128 are relayed to computer 112 via amplifier 130, signals from 126 initially passing through junction box 132” – It is known to one having ordinary skill in the art that if signals are being sent in a wired system such as  the one of Abela, at least one wire must be included).

Regarding claim 23, Abela teaches wherein the at least one generator comprises one or more transmitting coils which generate EM fields of different geometry (Column 10,  Lines 5 – 20: “….other techniques could alternately be used to generate magnetic fields. Among such techniques….DC electromagnets”).
Regarding claim 24, Abela teaches wherein the device includes a plurality of dipole magnets positioned between the digital magnetometers (See Fig. 5 – Magnet elements 124F, S, and T).
Regarding claim 26, Abela teaches wherein said calculate comprises imposing a shape constraints of said flexible tube on said calculated localization of said flexible tube (Column 10: Lines 15 – 20: “The sensed signals are fed to the computer which uses the data to solve field coupling equations and determine a position and orientation in space of the distal end of the catheter” – it is known to one having ordinary skill in the art that a catheter with a set shape has shape constraints imposed on it).  

Regarding claim 28, Abela teaches wherein said sensor is a DC magnetometer (Column 10: Lines 30 – 45: “Although the magnet elements 124F, 124S, and 124T have been described as sensing coils…a saturated core flux gate magnetometer….and electron tunneling magnetometer)
Regarding claim 29, Abela teaches wherein said frequency is lower than 500Hz (Ben-Haim [0136]: “The useful frequency range is believed to lie between 50 Hz and 50 kHz”).  
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Ben-Haim to use a frequency between 10Hz and 100Hz as it is the useful frequency of each generated magnetic field (See 0136 of Ben-Haim).
Regarding claim 30, Abela teaches wherein said frequency is from about 10Hz to about 100Hz (Ben-Haim [0136]: “The useful frequency range is believed to lie between 50 Hz and 50 kHz”).  
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Ben-Haim to use a frequency between 10Hz and 100Hz as it is the useful frequency of each generated magnetic field (See 0136 of Ben-Haim).
Regarding claims 31 and 38, Abela teaches a plurality of sensors on the tip and body of the tube (See fig. 2 – Sensors 126 and 128) and Hancu teaches such sensors being digital magnetometers ([0016]: “One embodiment utilizes an IMU that includes at least three accelerometers, three gyroscopes, and three magnetometers along three orthogonal axes”)
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to replace the analog magnetometers (sensing coils) taught in Abela with the digital magnetometers on the IMU sensor taught in Hancu in order reduce the sensor size such that more sensors can be place in the catheter or the catheter can be made smaller to fit into smaller lumens and allow for three-dimensional tracking for visualization of the surgical instrument as it advances to the target lesion during the procedure (Hancu – [0014]) and it would have been obvious to place such sensors along the tube so more areas of the catheter can be tracked.
Regarding claims 33 and 40, Hancu teaches wherein said flexible tube comprises a plurality of digital IMU sensors ([0031]: “Real-time tracking of the biopsy tool of the invention utilizes IMU sensors”).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to replace the analog magnetometers (sensing coils) taught in Abela with the digital magnetometers on the IMU sensor taught in Hancu in order reduce the sensor size such that more sensors can be place in the catheter or the catheter can be made smaller to fit into smaller lumens and allow for three-dimensional tracking for visualization of the surgical instrument as it advances to the target lesion during the procedure (Hancu – [0014]).
Regarding claims 34 and 41, Abela teaches a plurality of sensors on the tip and body of the tube (See fig. 2 – Sensors 126 and 128)  and Hancu teaches such sensors being digital IMU sensors ([0016]: “One embodiment utilizes an IMU that includes at least three accelerometers, three gyroscopes, and three magnetometers along three orthogonal axes”).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to replace the analog magnetometers (sensing coils) taught in Abela with the digital magnetometers on the IMU sensor taught in Hancu in order reduce the sensor size such that more sensors can be place in the catheter or the catheter can be made smaller to fit into smaller lumens and allow for three-dimensional tracking for visualization of the surgical instrument as it advances to the target lesion during the procedure (Hancu – [0014]) and it would have been obvious to place such sensors along the tube so more areas of the catheter can be tracked

Regarding claims 36, 37, 43, and 44 Abela teaches a plurality of sensors at predefined distances/locations of the flexible tube (Col. 9 – Lines 45 -50: “The controller 118 (FIG. 2 only) sequentially energizes the external coils with the patient adjacent thereto, one at a time, such that sensing coils such as 124F, 124S, and 124T on the distal end 132D of the catheter within the patient senses the established magnetic fields”) and Hancu teaches  an digital/IMU sensors ([0031]: “Real-time tracking of the biopsy tool of the invention utilizes IMU sensors”).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to place the sensors in set distances or locations in order to generate uniform accurate measurements when moving the catheter through different areas of the body such that the user can always pinpoint the location of the uniform location of the sensors. 

Claims 3, 6, 9, 15, 20, 21, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Abela et al., in view of Hancu et al., in view of Ben-Haim et al., and further in view of Govari et al. (US 20180373288 A1).
Regarding claim 3, Abela in view of Hancu and Ben-Haim teaches the method of claim 1, substantially as claimed. 
Abela in view of Hancu and Ben-Haim does not teach the receiving, associating, and calculating steps of claim 3. 
However, Govari in the same field of invasive medical system teaches:
a. receiving by a host server, from at least one generator of an alternating magnetic field, a momentary phase value of the generated magnetic field ([0014]:“However, the piezoelectricity can cause a delay relative to transmission such that there is a need to determine the phase of the transmission”); 
wherein phase data is received from the at least one generator in full rate of a magnetometer located at the at least one generator ([0014]: “However, the piezoelectricity can cause a delay relative to transmission such that there is a need to determine the phase of the transmission. Ideally both generator and receiver would operate using the same clock but, due to physical or other constraints, two (or more) clocks must be used instead…There is a need for a system and method that enables the clocks in the wireless system to be successfully synchronized and to remain synchronized with each other. An inventive “flywheel mechanism” to solve this need is presented.” – It is known to one having ordinary skill in the art that for the phase data to be received, the generator must be capable of receiving the magnetic field readings as in a magnetometer).
b. associating by the host server between the momentary phase value and at least some of the sensed magnetic field values received from the digital magnetometers; wherein the associating is based on a corresponding clock reading shared among the magnetic field generator, a controller of the digital magnetometers and the host server; and wherein the clock reading is shared by the magnetic field generator or by a clock source shared among the field generator, a controller of the digital magnetometers and the host server (See Fig. 2 showing the synchronization of the clocks and [0016]: “In one embodiment, the catheter hub 18 receives data from all of the sensors that are navigated, and the LP driver 20 drives current, such as AC, to the location pad 30, the current enabling the field generators to generate magnetic fields”); and 
c. calculating by the host server, based on the magnetic field values and the associated phase value, a localization of the flexible tube ([0013]: “During a procedure using a particular tool, for example a catheter, with a magnetic navigation system, the location of the catheter's distal sensor is typically determined by measuring the main magnetic field enabled in the navigation system”).  
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Govari to enable the clocks in the wireless system to be successfully synchronized and to remain synchronized with each other (See Govari [0015]).

Regarding claim 6, Abela in view of Hancu and Ben-Haim teaches the method of claim 1, substantially as claimed. 
Abela in view of Hancu and Ben-Haim does not teach the wherein the sensed values are at least partially due to at least two generated magnetic fields generated by at least two corresponding generators.
However, Govari in the same field of invasive medical system teaches wherein the sensed values are at least partially due to at least two generated magnetic fields generated by at least two corresponding generators (Govari [0016]: “the current enabling the field generators to generate magnetic fields”), wherein the at least two generators share the same clock or have synchronized clocks or share a clock source (Govari [0020]: “FIG. 2 is a schematic overview of the “flywheel mechanism”, which is an inventive method for synchronization of clocks within a wireless system”).  
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Govari to compensates for the failure of a clock within a wireless system to pick up a clock signal (See [0010] of Govari).

Regarding claim 9, Abela in view of Hancu and Ben-Haim teaches the method of claim 1, substantially as claimed. 
Abela in view of Hancu and Ben-Haim does not teach said host server is included in a controller in said flexible catheter device.
However, Govari in the same field of invasive medical system teaches said host server is included in a controller in said flexible catheter device (Govari [0016]: “….the catheter hub 18 comprises a WiFi antenna 24 and an RF Sync Rx antenna 28, for receiving signals from the tools that are navigated. In one embodiment, the LP driver 20 comprises a WiFi antenna 24 and an RF Sync Tx antenna 26 enabling the LP driver 20 to transmit current to the location pad 30”).  
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Govari to include a controller in the catheter device in order to minimize the number of separate devices used in the system for a smaller more efficient system.

Regarding claim 15, Abela in view of Hancu and Ben-Haim teaches the method of claim 13, substantially as claimed. 
Abela in view of Hancu and Ben-Haim does not teach the steps of claim 15.
However, Govari in the same field of invasive medical system, teaches:
a. receive by a host server, from at least one generator of an alternating magnetic field, a momentary phase value of the generated magnetic field ([0014]:“However, the piezoelectricity can cause a delay relative to transmission such that there is a need to determine the phase of the transmission”); 
wherein phase data is received from the at least one generator in full rate of a magnetometer located at the at least one generator ([0014]: “However, the piezoelectricity can cause a delay relative to transmission such that there is a need to determine the phase of the transmission. Ideally both generator and receiver would operate using the same clock but, due to physical or other constraints, two (or more) clocks must be used instead…There is a need for a system and method that enables the clocks in the wireless system to be successfully synchronized and to remain synchronized with each other. An inventive “flywheel mechanism” to solve this need is presented.” – It is known to one having ordinary skill in the art that for the phase data to be received, the generator must be capable of receiving the magnetic field readings as in a magnetometer).
b. associate by the host server between the momentary phase value and at least some of the sensed magnetic field values received from the digital magnetometers; wherein the associating is based on a corresponding clock reading shared among the magnetic field generator, a controller of the digital magnetometers and the host server; and wherein the clock reading is shared by the magnetic field generator or by a clock source shared among the field generator, a controller of the digital magnetometers and the host server (See Fig. 2 showing the synchronization of the clocks and [0016]: “In one embodiment, the catheter hub 18 receives data from all of the sensors that are navigated, and the LP driver 20 drives current, such as AC, to the location pad 30, the current enabling the field generators to generate magnetic fields”); and 
c. calculate by the host server, based on the magnetic field values and the associated phase value, a localization of the flexible tube ([0013]: “During a procedure using a particular tool, for example a catheter, with a magnetic navigation system, the location of the catheter's distal sensor is typically determined by measuring the main magnetic field enabled in the navigation system”).  
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Govari to enable the clocks in the wireless system to be successfully synchronized and to remain synchronized with each other (See Govari [0015]).

Regarding claim 20, Abela in view of Hancu and Ben-Haim teaches the method of claim 13, substantially as claimed. 
Abela in view of Hancu and Ben-Haim does not teach an internal clock combined with a magnetometer. 
However, Govari in the same field of invasive medical system, teaches:
a. an internal clock and is configured to share its clock readings with the digital magnetometers and with the host server (See Fig. 1 and [0016]: “As shown in FIG. 1, the system may comprise a medical tool 10 (e.g., catheter, catheter tube, etc.), a work station 12 comprising at least a processor 14 having a clock 38 and a display or monitor 16, a catheter hub 18 having a clock 40…”); and 
b. a magnetometer configured to detect phase data ([0014]: “…the piezoelectricity can cause a delay relative to transmission such that there is a need to determine the phase of the transmission….” – it is known to one having ordinary skill in the art that if phase of a magnetic field is being determined a magnetometer is being used ) 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Govari to prevent clocks from losing synchronization with the other clocks (See [0014] of Govari).

Regarding claim 21 , Abela in view of Hancu and Ben-Haim teaches the method of claim 13, substantially as claimed. 
Abela in view of Hancu and Ben-Haim does not teach wherein the system includes at least two generators that generate at least two respective magnetic fields that may operate at different frequencies 
However, Govari in the same field of invasive medical system teaches wherein the system includes at least two generators that generate at least two respective magnetic fields that may operate at different frequencies ([0011]: “For example, a location field generated by the field generators of the location pad can emit fifteen frequencies”), wherein the at least two generators share the same clock or have synchronized clocks or share a clock source ([0010]: “The system would provide for synchronization between/among clocks in the wireless system, even when one or more gong or “re-set clock” signals are not received”).  
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Govari to compensates for the failure of a clock within a wireless system to pick up a clock signal (See [0010] of Govari).

Regarding claim 25, Abela in view of Hancu and Ben-Haim teaches the method of claim 13, substantially as claimed. 
Abela in view of Hancu and Ben-Haim does not teach wherein the flexible catheter device is wireless.
However, Govari in the same field of invasive medical system, teaches wherein the flexible catheter device is wireless ([0016]: “FIG. 1, the system may comprise a medical tool 10 (e.g., catheter, catheter tube, etc.)” and [0010]: “The system would provide for synchronization between/among clocks in the wireless system”).  
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Govari to use a wireless catheter as using wireless catheters is a known technique in the art to allow for portability of the system.

Regarding claim 27, Abela in view of Hancu and Ben-Haim teaches the method of claim 13, substantially as claimed. 
Abela in view of Hancu and Ben-Haim does not teach wherein said host server is included in a controller in said flexible catheter device.
However, Govari in the same field of invasive medical system, teaches wherein said host server is included in a controller in said flexible catheter device ([0016]: “….the catheter hub 18 comprises a WiFi antenna 24 and an RF Sync Rx antenna 28, for receiving signals from the tools that are navigated. In one embodiment, the LP driver 20 comprises a WiFi antenna 24 and an RF Sync Tx antenna 26 enabling the LP driver 20 to transmit current to the location pad 30”). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Govari to include a controller in the catheter device in order to minimize the number of separate devices used in the system for a smaller more efficient system.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abela et al., in view of Hancu et al., in view of Ben-Haim et al., and further in view of Beeckler et al (US 20190111233 A1).
Regarding claim 16, the modified system of Abela teaches the limitations of claim 13 but does not teach a flexible PCB with digital magnetometers located along the flexible PCB. 
However, Beeckler, in the same field of invasive medical systems teaches, wherein the device further comprises a flexible PCB along the tube ([0018]: “In some embodiments, a first conductive layer, such as a gold layer, is deposited at predefined locations of a flexible substrate, such as a multi-layered flexible printed circuit board (PCB) sheet, which is provided in a planar form and is configured to wrap around an insertion tube of a catheter”), wherein the digital magnetometers are located along the flexible PCB ([0050]: “FIG. 3 is a schematic, sectional side view showing micro-electrodes 62 formed on PCB sheet 60”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Abela with Beeckler to include use a flexible PCB alone the tube as the flexible PCB allows the sensors to conform to the shape of the catheter. 

Regarding claim 17, the modified system of Abela teaches wherein the flexible PCB is wrapped in a helix manner on a wall of the tube (Beeckler – [0018]: “In some embodiments, a first conductive layer, such as a gold layer, is deposited at predefined locations of a flexible substrate, such as a multi-layered flexible printed circuit board (PCB) sheet, which is provided in a planar form and is configured to wrap around an insertion tube of a catheter” – it is known to one having ordinary skill in the art that wrapping the PCB around a cylindrical catheter produces a helix).  
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify Abela with Beeckler to wrap the PCB around in the helix manner such that digital magnetometers on the PCB do not overlap with each other. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Abela et al., in view of Hancu et al., in view of Ben-Haim et al., and further in view of Strachen et al. (“Accurate Indoor Navigation with Spinning Magnets”. 2018)
Regarding claim 22, Abela teaches the limitations of claim 13 but does not teach one generator comprises at least one permanent magnet and a motor device that rotates the magnet in a determined frequency.
However, Strachan in the same field of navigation technology teaches wherein the at least one generator comprises at least one permanent magnet and a motor device that rotates the magnet in a determined frequency (Page 2 – Experimental Results: “A spherical N52 neodymium magnet…was fixed on top of a motor…” ).  
It would have been obvious to one of ordinary skill, before the art at the time of the effective filing date, to modify Abela with Strachen as the use spinning magnets can be more powerful, compact, and efficient than conventional magnetic beacon transmitters (See Page 2 – Conclusion).


Claims 32, 35, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Abela et al. (US 5769843 A) in view of  in view of Hancu et al. ( US 20160278746 A1), in view of Ben-Haim et al. (US 20020065455 A1), and further in view of Leichner (US 20110275925 A1).
Regarding claims 32, 35, 39, and 42, the modified system of Abela in view of Hancu IMU sensors and digital sensors (See Hancu -[0016]).
Abela in view of Hancu and in view of Ben-Haim does not teach wherein said plurality of digital magnetometers are located on a same digital communication bus. 
However, Leichner   in the same field of catheter sensing devices teaches wherein said plurality of digital magnetometers are located on a same digital communication bus ([0084]: “The emitter-controller interface 508 may, in certain alternate applications of the second version, provide a communication and electrical power pathway for electrical power, commands, data and status information between the controller 401 and other elements 500-510 of the emitter 402 and the first sensor 404, the second sensor, 406 and the third sensor 408, via the emitter bus 506” – See fig. 5 showing all the sensors on the same bus (reproduced below with examiner added annotations).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify Abela with Leichner in order to reduce the amount of wires needed for communication between the sensors by placing all the sensors on one communication bus to decrease tangling of wires and to reduce interference between multiple wires in one catheter device.

    PNG
    media_image1.png
    464
    618
    media_image1.png
    Greyscale

Reproduction of Fig. 5 of Leichner with examiner added annotation





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793